 1      WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9 United States of America,                           No. 19-04314MJ-001-PHX-CDB
10                         Plaintiff,
                                                       ORDER
11 v.
12 Robert F Lucero,
13                         Defendant.
14
15             On November 5, 2019, Defendant appeared with counsel before this Court on a
16      petition for revocation of supervised release. Following a Removal Hearing the parties
17      presented argument and proffer as to whether the defendant should be released. The Court
18      considered the petition and file in determining whether Defendant should be released on
19      conditions set by the Court.
20             The Court further finds, pursuant to Rule 32.1(a)(6), that Defendant has failed to
21      show by clear and convincing evidence that he is not a flight risk nor a danger.
22             IT IS HEREBY ORDERED that the Defendant shall be bound over for further
23      proceedings on the petition to revoke his supervised release.
24             IT IS FURTHER ORDERED that the Defendant is detained as a flight risk and a
25      danger, pending further revocation proceedings.
26             Dated this 8th day of November, 2019.
27
28
